Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The term “substantially” is understood as modifying either “traversely” or “parallel” is that the claimed relationship of “traversely” or “parallel” has to be met, but for limitations (i.e., tolerances) of manufacture.
The phrase “at least one cavity over said base plate” is dependent upon the orientation of the cavity and the base plate.  The “at least one cavity” is “over said base plate” despite the at least one cavity being illustrated as under the base plate 18 because the relationship is viewed as being in a direction opposite to a flow direction of the fluid stream 15. 
Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. 
Applicant argues that 
Reichl does not disclose a diffuser with a mechanically stabilizing base plate that is formed with first openings that are covered by a 

Let us start by interpreting the claim limitation of “said second openings including a first group of second openings arranged substantially transversely to a flow direction through said diffuser and a second group of second openings arranged substantially parallel to the flow direction through said diffuser.”  In order for this limitation to be met, a first group of second openings is required to be arranged substantially orthogonally (i.e., at a 90° angle) to a second set of the second openings; so that the first group of second openings can be arranged substantially transversely to a flow direction through said diffuser and a second group of second openings can be arranged substantially parallel to the flow direction through said diffuser.  Even though Applicant illustrates a flow of fluid stream 15 of the pressure relief channels 12a, 12b, the flow direction being claimed is that through the diffuser and not the pressure relief channel.  The flow direction through the diffuser is in many directions, not a single direction.  Applicant’s own disclosure supports that the direction of flow through each of the diffusers is in many directions because the fluid ricocheting in the many directions.  The specification at page 3, line 34 to page 4, line 1 states “a diffuser . . . to disperse the fluid” and at page 8, lines 18-19 that “possible for different flows through the openings to be realized,” see page 8, lines 18-19), so there is likely to be a portion of the fluid flow defining a flow direction that is substantially transverse to the arrangement of the first group of second openings, and a flow direction that is substantially parallel to the arrangement of the second group of the second 
Applicant argues 
Reichl’s openings in the corrugated sheet 3.2 are inclined at 45° relative to the gas flow direction. While the meshwork openings in the corrugated sheet 3.2 may be considered to cover the “first openings” in the uppermost layer 3.4, they cannot be separated into second openings that are transverse and second openings that are parallel with the gas flow direction. The meshwork openings are all inclined at the same angle relative to the gas flow direction, i.e., they are neither transverse nor parallel.
Even if, arguendo, the openings in the corrugated sheet were considered to extend transversely relative to the gas flow, they could not at the same time be considered to extend parallel — and vice versa.
Reichl does not disclose a diffuser with a mechanically stabilizing base plate that is formed with first openings that are covered by a meshwork with second openings that are arranged transversely to a flow direction through the diffuser and second openings that are arranged substantially parallel to the flow direction through the diffuser.
For these reasons alone, Reichl does not anticipate the claimed invention.
Reichl also does not fairly suggest the claimed invention. The prior art teaches that a flat corrugated plate be aligned perpendicularly to the flow direction and that a corrugated sheet be aligned across the flu. There is no suggestion to provide a group of openings that are aligned substantially transversely and a group of openings that are aligned parallel to the flow direction in the diffuser.
Applicant has only claimed how the first group and the second group of the second openings are arranged, and claim 10 does not specify arrangement of 
Applicant further argues

If we were to combine the teachings of Reichl with Manitz, we would not arrive at a diffuser with a mechanically stabilizing base plate that is formed with first openings that are covered by a meshwork with second openings that are arranged transversely to a flow direction through the diffuser (absorber) and second openings that are arranged substantially parallel to the flow direction through the diffuser (absorber). (Applicant’s remarks of 1/4/22, pp/. 9-10).

The Examiner uses the Manitz (DE 102014116473) reference to merely teach or suggest the limitation that the diffuser can be arranged to be substantially inclined to a flow direction through the diffuser.  The Examiner has shown in the rejection of claim 10 that the specific claimed structure of the diffuser is known in the prior art and is taught or suggested already by the Reichl reference.
Applicant argues, “Karnbach does not show openings or meshwork that could interact in any way with different openings” (Applicant’s remarks of 1/4/22, p. 10).  The Examiner uses Karnbach (US 5,710,402) reference to teach or suggest that the diffuser is arranged in claim 16’s diverting knee or claim 17’s oriel.  The Examiner has shown in the rejection of claim 10 that the specific claimed structure of the diffuser is known in the prior art and is taught or suggested already by the Reichl reference.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “said second openings including a first group of second openings arranged substantially transversely to a flow direction through said diffuser and a second group of second openings arranged substantially parallel to the flow direction through said diffuser” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

    PNG
    media_image1.png
    229
    266
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    614
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    384
    297
    media_image3.png
    Greyscale



In each of figs. 1, 2, and 3, the included angle of surfaces which have the first group and the second group pf second openings appear be a sixty (60) degree angle because an equilateral triangle is formed using the base plate 18 and the two surfaces of the sawtooth configuration having the respective first and second groups of the second openings.  Whereas amended claim limitation of claim 10 requires a right isosceles triangle having a ninety-degree angle between 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: “.” (period) is required at the end of page 19, line 16.  
Appropriate correction is required. 
Claim Objections
Claims 10-13 and 15-18 are objected to because of the following informalities:
a.	Claim 10, line 6, “a first group of second openings” should be “a first group of the second openings”;
b.	Claim 10, lines 7-8, “a second group of second openings” should be “a second group of the second openings”;
c.	Claim 15, line 2 requires “substantially inclined.”  The Examiner understands “inclined” as being at angle that is greater than 0° and less than 90°.  How does “substantially” modify “inclined” and what is the metes and bounds of “substantially inclined”? 
d.	Claim 15, line 3, “direction” should be “a direction”; and
e.	Claim 18, line 3, “a fluid stream” should be “the fluid stream” having antecedence in claim 10, line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

Claims 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 10 require “said second openings including a first group of second openings arranged substantially transversely to a flow direction through said diffuser and a second group of second openings arranged substantially parallel to the flow direction through said diffuser.”  The specification at page 18, line 29 – page 19, line 16 provides 
Comparison of figures 3 and 4 shows that the diffusers 16, 17 of the pressure relief channel 12a of the first switchgear cabinet 3 are oriented with the respective base plate 18 substantially transverse to the fluid stream 15, albeit in this case tilted. Here, the inclined position of the base plate 18 is selected in such a way that a lectern surface of the sawtooth embossment of the meshwork 19 is oriented almost parallel to the direction of passage of the fluid stream 15. This results in the formation of a first group of second openings 25 that is oriented substantially transversely to the direction of passage of the fluid stream, and a second group of second openings that is oriented substantially parallel to the direction of passage of the fluid stream 15. 

By contrast thereto, in the arrangement of the first and second diffusers 16a, 17a in the pressure relief channel 12b of the second 

The embodiment of fig. 4 requires the fluid stream 15 passes substantially perpendicularly through base plates 18, and that diffusers 16a, 17a have a symmetrical configuration of the sawtooth (p. 19, l. 12).  Because the fluid stream passes substantially perpendicularly through base plates 18, the first group of second openings are not arranged substantially transversely to a flow direction through said diffuser and the second group of second openings are not arranged substantially parallel to the flow direction through said diffuser.  Figs. 1 and 4 have been excerpted below:

    PNG
    media_image4.png
    366
    380
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    658
    537
    media_image5.png
    Greyscale



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15, lines 2-3 requires “a flow direction through the diffuser” and claim 10, line 7 also requires “a flow direction through the diffuser.”  Since “a flow direction” of claim 15 does not have antecedence in “a flow direction” of claim 10, these flow directions are different from one another.  Did Applicant intend for “flow direction” of claim 15 to have antecedence in “flow direction” of claim 10?	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reichl (DE 4141685).
 switchgear cabinet (abs., l. 1, housing), comprising: a pressure relief channel (abs., ll. 6-7) for discharging a fluid stream (abs. l. 7); a diffuser (fig. 1) disposed in said pressure relief channel, said diffuser having a mechanically stabilizing base plate (fig. 1, 5 & top 3.4) formed with multiple first openings (see fig. 1) that are covered by a meshwork (3.2) having multiple second openings (see fig. 1); said second openings comprise a first group of second openings (1st group is one set of horizontally arranged openings on the portion of 3.2, e.g. two right-most openings) arranged substantially transversely to a flow direction through said diffuser, and a second group of second openings (2nd group is one set of vertically stacked openings, e.g., left-most set) arranged substantially parallel to the flow direction (fig. 1, flow direction is upwards) through said diffuser.

    PNG
    media_image6.png
    275
    704
    media_image6.png
    Greyscale

With respect to Claims 11-13, 15, and 18, Reichl further teaches said second openings are disposed in front (see fig. 1, below) of said first openings in a flow direction (fig. 1, flow direction is upwards) through said diffuser (claim 11), said meshwork is formed so as to delimit at least one cavity (fig. 1, 3.3) over said base plate (claim 12), said meshwork is embossed with a sawtooth embossment .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Reichl (DE 4141685) and Manitz (DE 102014116473).
Reichl discloses the claimed invention except for said base plate is arranged substantially inclined to a flow direction through said diffuser.  Manitz teaches said base plate (fig. 1, 10) is arranged substantially inclined (see fig. 1, inclined with respect to 14) to a flow direction (fig. 2, airflow arrow from “A”) through said diffuser (fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Reichl with the inclined diffuser of Manitz for the purpose of inclining the diffuser to allow for the fluid stream to pass through the diffuser.
Claims 16 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Reichl (DE 4141685) and Karnbach (US 5,710,402).
Karnbach for the purpose of directing gases from compartment 18 toward opening 20 to permit the gases to safely exit the switchgear cabinet.
With respect to Claim 17, Reichl discloses the claimed invention except for an encapsulated housing (fig. 2, 16) and a switchgear housing (18) forming said pressure relief channel (18 and above 28 of 16), and wherein at least one diffuser (26) is arranged in a section (see fig. 2) of said pressure relief channel forming an oriel (portion of 18 above 28) attached to (see fig. 2) said encapsulated housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Reichl with the oriel of Karnbach for the purpose of using unused space above another component for the pressure relief channel.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  1/24/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835